Citation Nr: 0607629	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for licensing and certification 
examination fees under the Montgomery GI Bill (Chapter 30), 
Title 38, United States Code.

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the veteran's claim for reimbursement 
of licensing and certification testing fees.  


FINDINGS OF FACT

1.  In April and May 2002, the veteran successfully completed 
three licensing and certification examinations.

2.  The veteran filed an application for licensing and 
certification testing fee reimbursement with VA in June 2004, 
more than one year after the date of the last licensing and 
certification examination.


CONCLUSION OF LAW

The requirements for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for training 
pursued in April and May 2002, have not been met. 38 C.F.R. § 
21.7131 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty-to-assist and 
notification obligations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and their implementing regulations) 
are not applicable to claims such as the one decided herein.  
Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the expanded duties contained in these 
provisions are not applicable to cases involving the waiver 
of recovery of overpayment claims, pointing out that the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  As well, the statutes at issue in this matter are not 
found in Chapter 51 (rather, in Chapter 30).

In any event, the Board observes that the Statement of the 
Case provided to the veteran notified her of the evidence 
considered, and the reason her claim was denied.  In this 
case, the relevant and probative evidence consists of the 
dates the veteran pursued specific training and the dates of 
her applications for VA educational assistance.  This 
evidence is associated with the claims file, and as such, the 
Board finds that all relevant and probative evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The Board finds that no further 
action is necessary in this case and that it is ready for 
appellate review.

The basic facts in this case are not in dispute.  In April 
and May 2002, the veteran, who has received educational 
assistance under Chapter 30, took and successfully completed 
licensing and certification examinations in connection with 
her pursuit of training.  In June 2004, she filed three 
applications for licensing and certification testing fee 
reimbursement with VA.  In a June 2004 decision letter, the 
veteran was informed that payments could not be allowed for 
testing which occurred prior to June 2003, one year prior to 
the date of her June 2004 application.

In her notice of disagreement and substantive appeal, the 
veteran essentially related that she was unaware that she was 
eligible for reimbursement of licensing and certification 
testing fees and that she submitted her claims when she 
became aware of its availability (in mail received from VA in 
the Spring of 2004).  The veteran asserts that it was not 
made clear to her that there were any time limits on making 
claims for reimbursement, and that she was only informed, via 
VA's website, that she was eligible for reimbursement for 
examinations taken after March 1, 2001.  The veteran has 
requested consideration to allow full benefits for the 
examinations submitted.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible veteran enters into training, the commencing date 
of her award of educational assistance, if the award is the 
first award of educational assistance for the program of 
education the veteran is pursuing, will be the latest of (i) 
the date of the educational institution's certification, (ii) 
one year before the date of claim, (iii) the effective date 
of the approval of the course, or (iv) one year before the 
date the VA receives approval notice for the course.  
38 C.F.R. § 21.7131(a)(1) (2005).

In this case the veteran does not dispute either the dates of 
the examinations for which she requests reimbursement, or the 
date of her claims in June 2004.  Rather, she essentially 
contends that she was unaware of any time limit for 
submitting an application for reimbursement for examination.  
The examinations at issue were taken more than one year prior 
to the date of the veteran's application, and as such, the 
Board finds that the RO's action was correct.  Id.  The 
veteran is not entitled to payment for examinations taken 
more than one year prior to the date of her application.

It is acknowledged that the veteran alleges that she was 
unaware until shortly before filing her claims that the 
reimbursement sought was available.  Ignorance, however, 
cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).  In Morris, the Court held that persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  Accordingly, the 
Board concludes that educational assistance for licensing and 
certification testing taken prior to June 2003, or one year 
prior to receipt of the application, is not established.


ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for training pursued in April and May 
2002, is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


